Citation Nr: 0917973	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  08-34 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran

 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

 The Veteran had active service from November 1981 to 
December 1985.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
bilateral hearing loss and tinnitus. 

In January 2009 a hearing was held by the undersigned 
Veterans Law Judge.  The transcript is of record. 


FINDINGS OF FACT

1.  At the January 2009 Board hearing, and before the Board 
had an opportunity to render a decision in the case, the 
appellant withdrew his appeal as to the issue of service 
connection for bilateral hearing loss.

2.  The evidence reflects that the Veteran is currently 
diagnosed with tinnitus that is the result of his active 
service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 20.204 
(2008).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal

In October 2008, the Veteran submitted his substantive 
appeal, indicating in block 9A that he wished to appeal all 
issues identified in the statement of the case and any 
supplemental statements of the case sent to him. The October 
2008 statement of the case listed service connection for 
bilateral sensorineural hearing loss as one of the issues 
under appeal. This submission was sufficient to timely 
perfect his appeal as to the issue of service connection for 
bilateral sensorineural hearing loss.

In January 2009, at the Board hearing, the Veteran testified 
that he wished to withdraw his claim for service connection 
for bilateral hearing loss.  Neither he nor his 
representative made further arguments in support of the 
claim.

A substantive appeal may be withdrawn by the appellant at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).

As the Veteran withdrew his appeal as to the issue of service 
connection for bilateral hearing loss, there remain no 
allegations of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review this issue.

II. Duty to Notify and Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

III. Service Connection for Tinnitus 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
tinnitus, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  See 38 
C.F.R. §§ 3.307, 3.309 (a).  

At the January 2009 hearing the Veteran testified that his 
tinnitus began in service.  He also testified that he 
complained of and was treated for problems with his ears, 
including ringing, in service.  He testified that he was an 
aircraft director on the flight deck of an aircraft carrier 
and worked around jets.  

The service personnel records show he served on board the USS 
Carl Vinson (CVN-70) and the USS Forrestal (CVN-59).  The 
available service personnel records show the Veteran served 
as an aviation boatswain's mate, aircraft handling, which 
directs the movement and spotting of aircraft ashore and 
afloat; operates, maintains, and performs organizational 
maintenance on ground-handling equipment used for moving and 
hoisting of aircraft ashore and afloat; supervises securing 
of aircraft and equipment; performs crash rescue, 
firefighting, crash removal, and damage control duties; and 
performs duties in connection with launching and recovery of 
aircraft.  

His averred exposure to acoustic trauma is consistent with 
the nature of his duties as reflected by the service 
personnel records.  The Board finds the Veteran's testimony 
to be credible. 

The service treatment records show no complaints of or 
treatment for tinnitus but complaints of ear problems in 
service.  The October 1981 induction examination was normal.  
In January 1982 he complained of earaches for two days and 
large waxy build up was found in both ears.  In a March 1982 
audiometric screening questionnaire the Veteran checked the 
box "no" as to whether he had trouble hearing normal speech 
and "no" as to whether he had ever had prolonged ringing in 
his ears.  In October 1982 the Veteran complained of an 
earache for 3-4 days and the examiner found a slight outer 
ear infection.  Also in October 1982 he complained of build 
up in his ears.  

Private medical reports were submitted.  In December 2006 the 
Veteran complained of occasional tinnitus to his private 
physician.  In July 2007 the Veteran reported occasional 
tinnitus and popping in the ear and reported a history of 
noise exposure as an aircraft handler on an aircraft carrier 
to his private physician.  

In July 2007 the Veteran was sent for a VA examination.  The 
examiner noted the Veteran's service history as an aviation 
boatswain's mate and his exposure to aircraft engines on the 
flight deck.  The Veteran denied occupational noise exposure 
as a field surveyor and positive occupational noise exposure 
for two years at a private airport directing aircraft on the 
runway.  The Veteran reported a history of constant, not 
recurrent, tinnitus.  The examiner noted that the Veteran 
reported that his tinnitus began over the past year.  The 
examiner opined that the Veteran's tinnitus was not caused by 
or a result of military noise exposure due to the negative 
complaint of tinnitus in the medical service records, that 
there was no evidence of treatment or diagnosis of tinnitus 
following discharge, and the Veteran's report of recent onset 
of tinnitus.  

At the January 2009 hearing the Veteran testified that he did 
not tell the VA examiner that the ringing in his ears began 
two years ago.  

The July 2007 VA examination is apparently based on a 
misunderstanding that the Veteran first complained of 
tinnitus in 2006, many years after his discharge for active 
service.  However, as above noted the Veteran testified that 
he had not said this.  Rather, he testified under oath that 
his tinnitus first began in service. 

The Veteran believes that his tinnitus incurred in service.  
The Veteran is capable of providing a competent opinion as to 
when his ears began ringing and the length of time he has 
experienced the symptoms.  His factual recitation regarding 
the onset of tinnitus, which is consistent with his assigned 
duties as reflected in the record, is accepted as true.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For the reasons articulated above, and giving the Veteran the 
benefit of the doubt, the Board finds that the onset of 
tinnitus began in service.  See 38 C.F.R. § 3.102.


ORDER

The claim for service connection for bilateral hearing loss 
is dismissed.

Entitlement to service connection for tinnitus is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


